PER CURIAM.
The appellant, Otis Hines, a man seventy-nine years of age, was convicted of the common law misdemeanor of committing a common nuisance and sentenced to twelve months in jail. KRS 431.075.
We have examined the evidence and briefs of counsel, and find no error in the trial. Commonwealth v. Hamilton, 237 Ky. 682, 36 S.W.2d 342; Nuchols v. Commonwealth, 312 Ky. 171, 226 S.W.2d 796, 13 A.L.R.2d 1478; Case v. Commonwealth, 313 Ky. 374, 231 S.W.2d 86.
The judgment is affirmed. Criminal Code of Practice, § 348.